MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                    FILED
      court except for the purpose of establishing                             Sep 05 2017, 5:49 am
      the defense of res judicata, collateral
                                                                                   CLERK
      estoppel, or the law of the case.                                        Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court



      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Paul L. Jefferson                                        CLAY DANIEL WALTON &
      McNeely Stephenson                                       ADAMS, PLC
      Indianapolis, Indiana                                    Theodore W. Walton
                                                               Clay, Daniel, Walton & Adams
                                                               PLC
                                                               Louisville, Kentucky



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Baylor Intermodal, Inc.,                                 September 5, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               10A01-1612-PL-2770
              v.                                               Appeal from the Clark Circuit
                                                               Court
      Chris Hood, Clay Daniel Walton                           The Honorable Bradley B. Jacobs,
      & Adams PLC, and Fast Trak                               Judge
      Investment Company, Inc.,                                Trial Court Cause No.
      Appellee-Plaintiff.                                      10C02-1606-PL-73




      Mathias, Judge.


[1]   Baylor Intermodal, Inc. (“Baylor”) appeals the Clark Circuit Court’s order

      dismissing this case for lack of personal jurisdiction over all named defendants.
      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017         Page 1 of 17
[2]   On appeal, Baylor challenges the trial court’s conclusion that the defendants’

      contacts with Indiana were insufficient to establish the “minimum contacts”

      necessary for the court to exercise personal jurisdiction. Concluding that the

      trial court’s ruling is consistent with the requirements of personal jurisdiction as

      defined in Indiana Trial Rule 4.4(A) and the Constitutions of this state and the

      United States, we affirm.


                                 Facts and Procedural History
[3]   Attorney Ted Walton (“Walton”) represented Hood in a federal wrongful

      termination action after Hood’s employer, Baylor, terminated him for refusing

      to haul an overweight load. Hood’s termination occurred on May 12, 2011, in

      Joliet, Illinois. Baylor is an Indiana corporation with its principal office in

      Indiana. Its drivers haul freight through multiple states.


[4]   Hood was a resident of the Commonwealth of Kentucky and was referred to

      Walton’s firm, Clay, Daniel, Walton & Adams, PLC (“CDWA”), by the

      Louisville Bar Association. CDWA has its sole business office in Kentucky, and

      all of its fourteen attorneys are licensed in Kentucky. Walton and two other

      CDWA attorneys maintain Indiana bar licenses. Baylor retained an Indiana

      law firm after Walton filed a complaint on Hood’s behalf with the Occupational

      Safety and Health Administration (“OSHA”) in Chicago on August 8, 2011.


[5]   On May 22, 2013, a federal Administrative Law Judge in Louisville, Kentucky,

      found that Baylor had inappropriately terminated Hood. Baylor sought review



      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 2 of 17
      of the ALJ’s findings by an Administrative Review Board in Washington, D.C.

      The Board upheld the ALJ’s determination on December 4, 2015.


[6]   On January 29, 2016, Baylor filed a Petition for Review of the Board’s decision

      with the United States Court of Appeals for the Seventh Circuit in Chicago.

      While the Seventh Circuit appeal was pending, Hood met with Baylor’s

      president, Mark Fessel (“Fessel”), on or about March 17, 2016, in

      Elizabethtown, Kentucky. At this point in the proceedings, mediation of the

      controversy had stalled, and Baylor was facing bankruptcy. Hood was also

      unemployed and in financial distress. Without attorneys for either side present,

      they entered into an agreement purporting to settle the entirety of the

      disagreements between them. Two more meetings between Fessel and Hood

      were held at Baylor’s offices in Indiana in March and April 2016. The writings

      produced in these meetings stated Baylor would not be a party to any attorney

      fee or lien disputes and that Hood would be responsible for the lien payments.


[7]   On March 18, 2016, Walton learned that his client’s agreement with Baylor

      called for Baylor to make settlement payments directly to Hood, in

      contravention of the contingency fee contract Hood had with Walton. Walton

      notified Baylor that disbursement of payments to Hood would render Baylor

      liable for repayment of liens on the proceeds Hood received, which included

      Walton’s lien for attorney fees. Hood had also executed two additional liens,




      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 3 of 17
      one with the New Jersey loan-issuing corporation Fast Trak on June 29, 2015.

      Appellant’s App. Vol. 2, pp. 34–42.1


[8]   On June 24, 2016, Baylor filed the declaratory action in Clark Circuit Court

      and named Hood, CDWA, and Fast Trak as defendants. Baylor sought the trial

      court’s determination of the parties’ rights under the settlement agreement

      between Baylor and Hood. The complaint specifically asked the court to

      determine that Baylor was authorized to pay Hood according to the terms of

      their settlement agreement and that Baylor was not obligated for repayment of

      liens to CDWA or Fast Trak.


[9]   On July 13, 2016, CDWA filed a motion to dismiss and a brief in support in

      which Walton argued the court should dismiss Baylor’s action pursuant to

      Indiana Trial Rule 12(B)(1)(2)(7), Indiana Trial Rule 4.4(A) and (D), Indiana

      Trial Rule 19, and, in the alternative, principles of comity and forum non

      conveniens. CDWA also cited the complaint it filed in Jefferson Circuit Court in

      Kentucky two days earlier, on July 11, 2016, which named all interested

      parties, including both known lienholders. CDWA argued the Clark Circuit

      Court should defer to the Kentucky proceedings and explained:

              Indiana courts apply the “most intimate contacts” test to resolve
              any choice of law issues. Citing Standard Fusee Corp., 940 N.E.2d
              810, 815 (Ind. 2010) (citing W.H. Barber Co. v. Hughes, 223 Ind.



      1
       While Fast Trak is named in Baylor’s complaint, it did not respond or appear. The final lien was between
      Hood and a family member, William Miller (“Miller”) of Kentucky. Miller is not named in Baylor’s
      complaint, and Baylor cites a release signed by Miller on March 31, 2016. Appellant’s App. Vol. 2, p. 160.

      Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017        Page 4 of 17
               570, 63 N.E.2d 417, 423 (Ind. 1945)).… The engagement
               agreement between CDWA and Hood was a contract between
               Kentucky residents, negotiated in Kentucky, signed in Kentucky,
               and performed in Kentucky. The purported settlement agreement
               between Baylor and Hood was negotiated and signed at a
               Cracker Barrel in Elizabethtown, Kentucky. It is clear Kentucky
               law applies.


       Appellant’s App. Vol. 2, pp. 53–54.


[10]   On September 16, 2016, Baylor responded to CDWA’s motion to dismiss with

       a motion for default or summary judgment. Baylor argued that the court should

       deny CDWA’s motion to dismiss because personal jurisdiction over CDWA

       was established by Walton’s minimum contacts with the state. Appellant’s App.

       Vol. 3, p. 3. Those contacts included Walton’s correspondence with Baylor’s

       counsel, his membership with the Indiana bar, and “purposeful acts” Walton

       directed toward an Indiana entity. Appellant’s App. Vol. 3, pp. 5–6. Baylor

       argued the present controversy arose from its settlement agreement with Hood,

       and not from the initial OSHA complaint and proceedings. Baylor believed its

       settlement agreement with Hood resolved the federal controversy and was

       therefore the proper basis for jurisdictional analysis. That settlement agreement

       “is between Hood, a Kentucky resident, and Baylor, an Indiana corporation.

       [The] agreement was primarily negotiated in Indiana.” Baylor came to the

       opposite conclusion regarding CDWA’s forum non conveniens argument and the

       application of Indiana’s “most intimate contacts” test:


               The settlement agreement [with Hood] was performed by Baylor
               in Indiana. The subject matter of the settlement agreement is for

       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 5 of 17
               the payment by an Indiana corporation of funds to a Kentucky
               resident, making the Indiana party at a higher risk for
               enforcement actions.... [A]lthough the parties are split between
               Kentucky and Indiana, the rest of the factors weigh in favor of
               adjudicating this matter in Indiana.


       Appellant’s App. Vol. 3, p. 10.


[11]   On October 5, 2016, the trial court heard argument by Walton and counsel for

       Baylor. Hood appeared without counsel, and Fast Trak failed to appear or

       otherwise respond. On November 7, 2016, the trial court ruled in favor of

       CDWA, dismissing the matter in its entirety for lack of personal jurisdiction

       over all named defendants and denying Baylor’s motions for default or

       summary judgment. The trial court issued the following conclusions of law as

       to personal jurisdiction: (1) CDWA’s occasional legal presence in Indiana and

       the fact that several of the firm’s attorneys are licensed in Indiana do not

       constitute “continuous and systematic” contacts with the forum state; and (2)

       specific jurisdiction may not be conferred because Walton did not engage in

       “significant ‘suit-related’ conduct” putting him on notice that CDWA could be

       haled into Indiana courts, as due process requires. The trial court concluded

       that adjudicating the rights of co-defendants Hood and Fast Trak without a

       finding of personal jurisdiction over all parties would unfairly prejudice any

       rights of CDWA, and moreover would be void for lack of personal jurisdiction

       over CDWA.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 6 of 17
[12]   Baylor now appeals the trial court’s judgment.2


                                           Standard of Review
[13]   The central issue on appeal is whether the trial court erred in determining it

       lacked personal jurisdiction over CDWA. Personal jurisdiction is a question of

       law we review de novo. LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 965 (Ind.

       2006). Indiana state trial courts are courts of general jurisdiction; therefore,

       jurisdiction is presumed. Everdry Mktg. and Mgmt., Inc. v. Carter, 885 N.E.2d 6,

       10 (Ind. Ct. App. 2008). Unless the court’s lack of jurisdiction is apparent on

       the face of the complaint, the party contesting jurisdiction bears the burden of

       proving the lack of personal jurisdiction by a preponderance of the evidence.

       Wolf’s Marine, Inc. v. Brar, 3 N.E.3d 12, 15 (Ind. Ct. App. 2014). The trial court’s

       legal conclusion as to whether personal jurisdiction exists is not entitled to

       deference on appellate review; however, to the extent personal jurisdiction turns

       on facts, the trial court’s findings of facts are reviewed only for clear error.

       LinkAmerica, 857 N.E.2d at 965. Here, the trial court made extensive findings of

       facts regarding the nature of the CDWA’s contacts with the state of Indiana.

       Reversal by this court will result only if the facts in the record do not directly or

       indirectly support the trial court’s findings. Fischer v. Heymann, 12 N.E. 3d 867,

       870 (Ind. 2014).




       2
        Only CDWA filed a motion to dismiss for lack of personal jurisdiction. Hood received Baylor’s complaint
       and appeared before the trial court without counsel. Fast Trak did not respond or appear.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017      Page 7 of 17
                                      Discussion and Decision
[14]   Personal jurisdiction relates to the authority of an Indiana court to include a

       person in its adjudicative process and to subsequently issue a valid judgment

       over that person. Boyer v. Smith, 42 N.E.3d 505, 509 (Ind. 2015). A

       jurisdictional challenge by an out-of-state defendant requires a court to address

       the foundational question of its power to act. Perry v. Stitzer Buick GMC, Inc., 637

       N.E.2d 1282, 1286 (Ind. 1994). Indiana Trial Rule 4.4 is the equivalent of the

       state’s long-arm statute and lists activities that often support personal

       jurisdiction. However, Indiana courts may also “exercise jurisdiction on any

       basis not inconsistent with the Constitutions of this state or the United States.”

       T.R. 4.4(A). The Indiana Supreme Court has interpreted the “any basis”

       provision of the rule to mean that analysis of personal jurisdiction in this state

       mirrors federal “minimum contacts” analysis. Boyer, 42 N.E.3d at 509 (citing

       LinkAmerica, 857 N.E.2d at 967). Before an Indiana court may properly assert

       personal jurisdiction over a defendant, the Due Process Clause of the

       Fourteenth Amendment requires the defendant have “certain minimum contact

       with the state such that the maintenance of the suit does not offend traditional

       notions of fair play and substantial justice.” LinkAmerica, 857 N.E.2d at 967

       (citing International Shoe Co. v. Washington, 362 U.S. 310, 316 (1945)). Minimum

       contacts include acts defendants themselves initiate within or without the forum

       state that create a substantial connection with the forum state itself. Boyer, 42

       N.E.3d at 509 (Ind. 2015); see Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

       (1985). Due process requires that potential out-of-state defendants are able to


       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 8 of 17
       predict what conduct constitutes “minimum contacts” and will lead to their

       inclusion in the jurisdiction of Indiana courts. Boyer, 42 N.E.3d at 509 (citing

       Burger King, 471 U.S. at 472).


[15]   Personal jurisdiction can be general or specific. Simek v. Nolan, 64 N.E.3d 1237,

       1242 (Ind. Ct. App. 2016). “If the defendant’s contacts with the state are so

       ‘continuous and systematic’ that the defendant should reasonably anticipate

       being haled into the courts of that state for any matter, then the defendant is

       subject to general jurisdiction, even in causes of action unrelated to the

       defendant’s contacts with the forum state.” LinkAmerica, 857 N.E.2d at 967

       (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415 n. 9

       (1984)). If the defendant’s contacts with the state are not “continuous and

       systematic,” the defendant may be subject to specific jurisdiction “if the

       controversy is related to or arises out of the defendant’s contacts with the forum

       state.” Id. (citing Helicopteros, 466 U.S. at 414 & n. 8).


[16]   In this case, the parties disagree on the existence of both general and specific

       personal jurisdiction.


                                   A. General Personal Jurisdiction

[17]   General personal jurisdiction refers to the ability to be sued for any claim in a

       state. Anthem Ins. Companies, Inc. v. Tenet Healthcare Corp., 730 N.E.2d 1227,

       1234 (Ind. 2000). The contacts required for general personal jurisdiction are

       greater than those needed to establish specific personal jurisdiction. Helicopteros,

       466 U.S. at 414–15. The defendant’s contacts in the forum state must be

       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 9 of 17
       substantial, continuous, extensive and systematic. Anthem Ins., 730 N.E.2d at

       1235. If such contacts between an out-of-state defendant and the forum state

       exist, the defendant is “constructively present” in the state and no fundamental

       unfairness results from requiring the defendant to appear in a forum state court.

       Purdue Research Foundation v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 787 (7th Cir.

       2003).


[18]   Baylor argues Indiana’s general jurisdiction over CDWA is established by

       CDWA’s business operations in Indiana. Appellant’s Br. at 10. Indiana Trial

       Rule 4.4(A)(1) states “[a]ny person or organization that is a nonresident of this

       state…submits to the jurisdiction of the courts of this state as to any action

       arising from the following acts committed by him or her or his or her agent:

       doing any business in this state.”


[19]   Walton’s affidavit in support of CDWA’s motion to dismiss estimated 98% of

       the firm’s legal matters arise in Kentucky. Appellant’s App. Vol. 2, p. 209.

       CDWA does not advertise nor maintain an office in Indiana. Id. It is a

       Kentucky Limited Liability Company and maintains one office in Louisville,

       Kentucky. Id. Baylor asks us to find from these facts that — however minimal

       — CDWA “does business” in the state sufficient for the firm to be sued for any

       matter in Indiana courts. T.R.4.4(A)(1).


[20]   Such a mechanical approach to the minimum contacts test we have applied

       since International Shoe defeats the purpose of what the due process clause seeks

       to ensure — the “fair and orderly administration of law,” and the ability of out-


       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 10 of 17
       of-state defendants to “reasonably anticipate being haled into the courts of [a]

       state for any matter.” Davis v. Simon, 963 N.E.2d 46, 51 (Ind. Ct. App. 2012)

       (citing Helicopteros, 466 U.S. at 415 n. 9, 104 S. Ct. 1868). CDWA’s minimal

       business presence in Indiana is insufficient to meet the “continuous and

       systematic” contacts standard required for general jurisdiction to be proper.


[21]   Baylor frames the fact that three CDWA attorneys maintain Indiana bar

       licenses as a separate issue for jurisdictional consideration. The Indiana

       Supreme Court addressed a similar question of general jurisdiction over a

       Kentucky attorney in Boyer. In that case, an attorney was sued as an individual

       in an Indiana court for — among other charges — prior malicious prosecution

       of Indiana plaintiffs in a Kentucky state court. Boyer, 42 N.E. 3d at 507.

       Whether the attorney was licensed to practice in Indiana was a critical question

       in that case because it contributed to the determination of whether the business

       she conducted in Indiana made her “constructively present” in the state. Id. at

       508. The attorney did not have an Indiana bar license nor sufficient minimum

       contacts with Indiana, although her business dealings and representation of a

       nonresident client in a federal matter had taken her to Indiana. Id. The court

       concluded her presence doing business in the state was insufficient to convey

       general jurisdiction over her. Id.


[22]   In the present controversy, a nonresident law firm is the named defendant

       contesting Indiana’s jurisdiction, as opposed to an individual attorney.

       Walton’s Indiana bar licensure and his ability to conduct business in Indiana

       are factors that distinguish him from the attorney in Boyer. This distinction

       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 11 of 17
       informs our analysis of whether CDWA’s business contacts with Indiana make

       the firm “constructively present” in the state. But Walton’s Indiana bar

       licensure is not controlling under Indiana Trial Rule 4.4(A)(1). Despite three

       CDWA attorneys being able to practice law in Indiana, CDWA’s business with

       Indiana is neither extensive nor substantial, and therefore, the firm does not

       have sufficient minimum contacts with Indiana that establish general

       jurisdiction here.

[23]   Furthermore, the Indiana Supreme Court noted in Boyer that since International

       Shoe, general jurisdiction has played a reduced role, compared to specific

       personal jurisdiction, in modern jurisdictional analysis. Boyer, 42 N.E.3d at 508.

       (quoting Daimler AG v. Bauman – U.S. –, 134 S.Ct. 746, 755 (2014)). Because

       Baylor also disputes the determination that Indiana cannot establish specific

       jurisdiction over CDWA, we now turn to an analysis of whether CDWA

       engaged in suit-related contacts with the state of Indiana, giving rise to the

       present controversy.


                                   B. Specific Personal Jurisdiction

[24]   A state may exercise specific jurisdiction when a defendant has purposefully

       availed itself of the privilege of conducting activities within the forum state and

       the controversy relates to or arises out of those activities. LinkAmerica, 857

       N.E.2d at 967 (citing Burger King, 471 U.S. at 474–75). In other words, specific

       jurisdiction depends on a defendant taking some action or causing some injury

       within the state to establish a minimum contact or substantial connection there.

       Walden v. Fiore, 134 S.Ct. 1115, 1122 (2014). Analysis of minimum contacts
       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 12 of 17
       “focuses on the relationship among the defendant, the forum, and the

       litigation.” Id. at 1121. In particular, analysis focuses on a defendant’s contacts

       within the state — and not simply with people who reside there. Id. When

       evaluating an out-of-state defendant’s contacts with the forum state, a court

       should consider the following:


               (1) whether the plaintiff’s claim arises from the defendant’s forum
               contacts; (2) the overall contacts of the defendant or its agent
               with the forum state; (3) the foreseeability of being haled into
               court in that state; (4) who initiated the contacts; and (5) whether
               the defendant expected or encouraged contacts with the state.


       Wolf’s Marine, Inc. v. Brar, 3 N.E.3d 12, 15 (Ind. Ct. App. 2014). A single

       contact with the forum state may be sufficient to establish specific jurisdiction if

       it creates a “substantial connection” with the forum state and the controversy is

       related to that connection. Simek, 64 N.E.3d at 1242–43 (citing McGee v. Int’l.

       Life Ins. Co., 355 U.S. 220, 223 (1957)). “Random, fortuitous, or attenuated

       contacts or … the unilateral activity of another party or of a third person” are

       not sufficient to establish specific jurisdiction over an out-of-state defendant. Id.

       at 1243 (quoting Burger King, 471 U.S. at 476–77 (internal citation omitted)).


[25]   Incorporating federal clarifications into Indiana law, personal jurisdiction over

       CDWA requires that the firm have minimum contacts and substantial

       connections within the state that create or contribute to the controversy at hand.

       Those contacts and connections must arise from CDWA’s own conduct within

       or directed into Indiana. We therefore consider whether CDWA’s suit-related


       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 13 of 17
       conduct established minimum contacts within Indiana and gave rise to Baylor’s

       claim.


[26]   Jurisdictional analysis at the trial court level properly focused on CDWA’s

       contacts with Indiana during the underlying federal wrongful termination case.

       CDWA’s relationship with Baylor’s Indiana counsel began when Hood was

       referred to Walton by the Louisville Bar Association. On Hood’s behalf,

       Walton filed a wrongful termination complaint with the Occupational Safety

       and Health Administration in Chicago. Appellant’s App. Vol. 2, pp. 74–88.

       During the proceedings that followed, Walton corresponded by phone and

       email with Baylor’s Indiana counsel. In Boyer, the Indiana Supreme Court’s

       considered the jurisdictional effect of an out-of-state attorney’s correspondence

       with Indiana parties during underlying federal litigation:


                Attorney Cassidy [the Kentucky attorney]’s contacts with
                Indiana are merely products of her relationship to plaintiffs…
                and are not products of her own intentional conduct. …She
                corresponded with an Indiana attorney and served documents to
                an Indiana law office only because the Federal Rules of Civil
                Procedure required her to do so in order to adequately represent
                [her client] in the Kentucky lawsuit. … Indeed, if we took away
                Cassidy’s relationship with [the opposing party and her client],
                she would have absolutely no relevant contacts within Indiana.
                Her “suit-related conduct” of representing [her client] in federal
                court in Kentucky created no contact or connection within
                Indiana other than the fact that a plaintiff resided here. Her
                connection to Indiana resulted from the actions of others – and as
                Walden emphasizes, plaintiffs’ or third parties’ actions cannot
                serve as the only link between a defendant and a forum state.
                Walden, 134 S.Ct. at 1121.


       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 14 of 17
       Boyer, 42 N.E.3d at 511–12. Likewise, Walton’s suit-related contacts with

       Indiana were products of his relationship with Hood and counsel for Hood’s

       former employer, Baylor. The trial court was correct in determining that those

       contacts were part of Walton’s “zealous prosecution” of his Kentucky client’s

       federal matter and, alone, do not indicate CDWA intentionally availed itself of

       Indiana’s jurisdiction.


[27]   We also consider Walton’s contacts with Indiana when the wrongful

       termination case was on appeal before the United States Court of Appeals for

       the Seventh Circuit in Chicago. On March 18, 2016, counsel for Baylor notified

       Walton and the Seventh Circuit mediator that Baylor’s president, Mark Fessel,

       and Hood had met and “resolved this dispute to their satisfaction.”3 Appellant’s

       App. Vol. 2, p. 133. A settlement agreement and two clarifying addendums

       were signed by Fessel and Hood on March 17 in Elizabethtown, Kentucky, and

       on March 18 and April 4 at Baylor’s Indiana office, respectively. Id. at 31–33.

       Walton advised Baylor’s counsel on March 21 of his attorney lien on any

       payments Baylor had made or planned to make to Hood. Id. at 144. When

       Baylor’s counsel notified Walton of its client’s intention to pay Hood directly,

       Walton asserted his right to the attorney lien in an email dated March 23, 2016.

       Id. at 142.




       3
         The status of the Seventh Circuit federal appeal is unknown. The record indicates Baylor’s counsel notified
       the Seventh Circuit mediator of Baylor’s intention to move to dismiss the appeal, but whether that motion
       was filed is a fact not included in the record.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017        Page 15 of 17
[28]   There is disagreement between the parties about the jurisdictional effect of

       Walton’s contacts with Baylor’s counsel after March 18, 2016, when Baylor

       believed the federal matter was settled. Appellant’s Br. at 14. Baylor argues that

       Walton’s Indiana bar license distinguishes him from the Kentucky attorney in

       Boyer and should lead the court to conclude Walton has overall contacts with

       Indiana sufficient to exercise specific jurisdiction over his firm. Id. It does not.


[29]   The fact that Walton and two other CDWA attorneys maintain Indiana bar

       licenses is unrelated to Walton’s representation of his Kentucky client in a

       federal wrongful termination matter. Being haled into an Indiana court for a

       controversy arising from the federal matter solely based on Walton’s Indiana

       bar license would not have been foreseeable to CDWA. Baylor argues what

       gave rise to the present controversy was Walton’s choice to “engage with a

       business and attorneys in Indiana after the underlying representation [of Hood]

       concluded.” Id. However, Walton’s post-settlement contacts with the forum

       state were initiated by the unilateral activity of other parties, in this case,

       Fessel’s and Hood’s decision to negotiate a settlement agreement without

       counsel. Specific jurisdiction cannot be established over an out-of-state

       defendant based on contacts prompted by the unilateral activity of third parties.

       Burger King, 471 U.S. at 476–77.


[30]   We agree with CDWA that the present controversy fundamentally arises from

       an attorney contract and lien between a Kentucky resident and a Kentucky law

       firm. The fact that Walton corresponded with Baylor’s counsel and asserted his

       right to the attorney lien on Hood’s settlement proceeds was due to unilateral

       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 16 of 17
       activity by third parties. CDWA’s claim that the settlement agreement between

       Baylor and Hood was an attempt to avoid repayment of Walton’s attorney lien

       is more appropriately addressed by a Kentucky court.


                                                 Conclusion
[31]   For the foregoing reasons, we affirm the court’s order granting CDWA’s

       motion to dismiss for lack of personal jurisdiction.


[32]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1612-PL-2770 | September 5, 2017   Page 17 of 17